Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Lint (U.S. Application 2015/0049137 A1) in view of prior art of record to Lau. (U.S. Application  2018/0126750 A1)
Re-claim 1, 10, Lint discloses an image processing method and respective device (300; ¶ [0045]) comprising: 
a receive module (302) for receiving an image to be printed (¶ [0040]);
an image processor (310c; ¶ [0052], fig.3) to: identify two or more pixels of the row of the image to be printed by a nozzle of a printhead (304a-d; ¶ [0052]); and in response to a determination that the spacing between the two consecutive pixels is greater than the threshold distance (¶ [0048]), provide an indication that spit on page dots should be provided when printing the image (¶ [0049]);
Re-claim 2, 3, an output processor (26; fig.1; ¶ [0049]) to receive the indication that spit on page dots should be provided and insert the spit on page dots into an output file by merging a first layer comprising spit on page dots with a second layer comprising the image to be printed (¶ [0065]-[0070]); and a print engine for printing the output file to a print medium (¶ [0059]);
Re-claim 7, 13, wherein each row of the image is to be printed by a plurality of nozzles of the printhead, each nozzle associated with a different ink (¶ [0058]); and wherein the method further comprises for each nozzle of the plurality of nozzles (¶ [0040]): identifying two or more pixels of the row of the image to be printed by the nozzle of the plurality of nozzles (¶ [0003]); determining if a spacing between two consecutive pixels of the two or more pixels is greater than a threshold distance (¶ [0048]); and in response to a determination that the spacing between the two consecutive pixels is greater than the threshold distance, providing an indication that spit on page dots for the nozzle of the plurality of nozzles should be provided when printing the image (¶ [0048]-[0049]); 
Re-claim 8, obtaining an indication that spit on page should be used and the threshold distance from a firmware associated with an output printing apparatus (¶ [0030], [0048]);
Re-claim 9, a computer program product comprising computer program code that when executed on a process. (¶ [0030])
Lint discloses the instant claimed subject matter regarding claims 1, 10, as noted above with the exception of determining step if a spacing between two consecutive pixels of the two or more pixels is greater than a threshold distance.
Lau discloses the raster graphic process in which a determining step if a spacing between two consecutive pixels of the two or more pixels is greater than a threshold distance. (described as the maximum distance between contiguous stitch points may be varied depending on image content, print speed, print resolution etc. provided that the seam is continuous. For example, the seam carving algorithm may allow a distance of 1, 2, 3, 4 or 5 horizontal pixel or dot positions between contiguous stitch points; ¶ [0107])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the raster graphic process of Lau in the printing system of Lint. The reasons for doing such would have been to provide the algorithm to determine a seam for each overlapping pair of printheads in each monochrome print bar for corresponding overlap regions depending on the image content.

Claims 5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lint in view of Lau, as applied to claims 1-3, 7-10, and 13,  above, and further in view of prior art of record to Van Garsse. (U.S. Application 2017/0348978 A1)
Lint and Lau, as combined, discloses elements of the instant claimed subject matter as noted above with the exception of the threshold distance comprises a distance travelled by the nozzle over a print medium in a predefined decap time of the nozzle when printing to the print medium; and wherein a raster image processor to provide the image to the image processing device.
Van Garsse discloses a distance travelled by the nozzle over a print medium in a predefined decap time of the nozzle when printing to the print medium (defined as the firing pulses of the print head is supplied synchronously with the encoder pulses of the linear motor and thus in this manner the movement of the substrate is synchronized with the inkjet print head. The synchronizing is determined by the resolution of the decorative image across its bitmap rows, which also determines the nominal print distance between printed consecutive bitmap rows; ¶ [0040); and wherein a printing apparatus comprising a raster image processor to provide the image to an image processing device. (¶ [0070])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the raster format and the synchronizing printing processing as taught by Van Garsse in the printing system of Lint and Lau for the purpose of printing synchronously with the movement of the substrate.
	
Allowable Subject Matter
Claims 4, 6, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2008/0111846 A1 to Walmsley et al.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853